Citation Nr: 1824040	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-40 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the character of the appellant's discharge from active service is a bar to the receipt of Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1964 to September 1967, and was discharged under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision of a VA Regional Office (RO).

In July 2009, the appellant and his brother testified at a personal hearing at the RO and, in October 2011, they testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In February 2012, the Board remanded this matter for development and it now returns for further appellate review.  


FINDINGS OF FACT

1.  The appellant entered military service on November 1964, and received a discharge under other than honorable conditions in September 1967.

2.  The appellant was absent without leave (AWOL) from January 6, 1965, to January 13, 1965; August 18, 1965; August 31, 1965, to September 28, 1965; November 22, 1965, to November 23, 1965; April 17, 1966, to April 28, 1966; November 20, 1966; from January 8, 1967, to January 11, 1967; January 13, 1967; from January 18, 1967, to January 20, 1967; and from August 7, 1967, to August 15, 1967.

3.  The appellant was disciplined for disobeying a direct order in January 1965.

4.  The appellant was disciplined for falling asleep on duty in December 1965.

5.  In February 1967, the appellant plead guilty to violation of Article 86 (unauthorized absence) at a special court-martial; the recommended sentence was a bad conduct discharge, confinement to hard labor for six months, and forfeiture of $85 a month.

6.  In August 1967, the appellant waived his right to request restoration to duty in the naval service, and requested execution of the discharge adjudged by the special court-martial, acknowledging that such discharge would be under other than honorable conditions, which would make him ineligible for many or all benefits administered by VA.

7.  The evidence does not establish that the appellant was insane during any period of his active duty service or periods of AWOL.

8.  The appellant's discharge under other than honorable conditions has not been upgraded to an honorable or general discharge.


CONCLUSION OF LAW

The character of the appellant's discharge under other than honorable conditions constitutes a bar to VA benefits.  38 U.S.C. §§ 101, 5107, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
While the appellant alleged in his October 2010 substantive appeal that VA did not properly consider evidence and did not assist him in developing his claim, which will be discussed in detail herein, neither he nor his representative have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

A veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d). 

There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars and (2) regulatory bars.  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c),(d). 

A statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  38 U.S.C. § 5303(a); 38 C.F.R. 
§ 3.12(c). 

If there is no statutory bar, VA must then determine whether there is a regulatory bar to benefits.  Regulatory bars are discharges or releases due to one of the following offenses, which are considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n). 

A discharge of under other than honorable conditions will not be a bar if it is found that the person was insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community which he resides.  38 C.F.R. § 3.354(a).   See Zang v. Brown, 8 Vet. App. 246, 253 (1995) (stating that phrase "due to disease" applies to all three circumstances provided in § 3.354(a)).  Although insanity need not be causally connected to the  misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).   When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b). 

In May 1997, VA General Counsel discussed the intended parameters of the types of behavior that were defined as insanity in 38 C.F.R. § 3.354(a).  It was found that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97.

Alternatively, a bar to VA benefits imposed under 38 C.F.R. § 3.12(d) may be set aside when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12(h). 

After a cumulative review of the record, the Board has determined that a regulatory bar applies in this case as the appellant was sentenced to an undesirable discharge due to his willful and persistent misconduct.

In this regard, the appellant enlisted in the United States Marine Corps in November 1964, and was discharged in September 1967 "under Other Than Honorable Conditions."  Separation authority was listed as 28E Auth. Par. 13268, adjudged by sentence of court-martial.

Regarding the incidents that led to the appellant's other than honorable discharge, the record indicates that he was AWOL for several periods of time including from January 6, 1965, to January 13, 1965; August 18, 1965; August 31, 1965, to September 28, 1965; November 22, 1965, to November 23, 1965; April 17, 1966, to April 28, 1966; November 20, 1966; from January 8, 1967, to January 11, 1967; January 13, 1967; from January 18, 1967, to January 20, 1967; and from August 7, 1967, to August 15, 1967.  Notably, the appellant was also disciplined for failure to obey a direct order in January 1965 and for sleeping while positioned as a sentinel in December 1965.  He faced court-martials in October 1965, January 1967, and February 1967.  See June 2017 Character of Discharge Memorandum and service personnel records.  In August 1967, after completing the term of confinement imposed by the third court-martial, the appellant waived his right to request restoration to duty in the naval service.  The official record shows that the appellant felt he could not "...adjust to military life and [that] if [he was] allowed to remain [in the military he would] only be involved in further disciplinary action."

The Board points out that, as part of his waiver, the appellant acknowledged the ramifications of his actions, to include that he would become ineligible for VA benefits, among other rights and benefits as a veteran.  See August 1967 Waiver of Restoration form.

In this instance, the Board finds the appellant's actions leading to his discharge from service under conditions other than honorable were willful and persistent.  As such, his discharge is a bar to the receipt of VA benefits under 38 C.F.R. § 3.12.  In this regard, the appellant was conscious that being absent without leave was prohibited, especially after the first time he was disciplined for such action in January 1965, just two months into his period of service.  Furthermore, the fact the appellant continued to be AWOL after being disciplined the first time shows that he was aware his actions were wrong and was unconcerned with the consequences.  Furthermore, the fact the appellant was AWOL on more than 10 different occasions is evidence of the persistent nature of his willful conduct.

The Board acknowledges the appellant's contention that he was young at the time of his service, was injured in Vietnam in September 1966, was not represented by counsel at the February 1967 court-martial, and was visiting sick service members or doing favors on their behalves when he was AWOL.  Initially, the Board observes the appellant was represented by counsel at the time of the February 1967 court-martial according to the records related thereto.  Furthermore, the records show the appellant was AWOL on five occasions prior to deploying for Vietnam in August 1966, and by that time, he had also been disciplined for disobeying a direct order and for falling asleep while on duty.  Additionally, the Board finds it unlikely that the appellant was visiting other service members for weeks on end (i.e. from August 31, 1965, to September 28, 1965) and it is unreasonable to believe the appellant was unaware that absenting himself for so long would be a punishable offense since he had been punished for being AWOL in January 1965.  In short, the Board is not persuaded by the appellant's contention that his in-service behavior was not willful or persistent.

The Board still must address whether the bar to VA benefits should be overturned based on the theory that the appellant was effectively "insane" when he was AWOL.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  Insanity is a defense to all possible statutory and regulatory bars to VA benefits.  However, in this case, the record does not suggest, and the appellant has not alleged, that he was insane or otherwise mentally compromised at any time during his military service or while AWOL.  Indeed, while the appellant and his brother reported at the October 2011 Board hearing that a psychiatrist was involved in the decision making process related to his third court-martial, they do not suggest the appellant himself was examined by such person.  Instead, they contend that the psychiatrist spoke with the adjudicator who ultimately recommended the other than honorable discharge.  In fact, even if the appellant did speak with a mental health care professional during service, he was noted to have held the requisite mental capacity at the time of his offense and at the time of trial.  Moreover, the appellant has reported he absented himself from service due to his desire to visit and help wounded soldiers, not insanity.  As such, the Board finds there is no probative evidence of insanity during the appellant's service or periods of AWOL.

Finally, the appellant's discharge under other than honorable conditions has not been upgraded to an honorable or general discharge.

The Board notes that, in his October 2010 substantive appeal, the appellant claimed that VA had not reviewed his record or assisted in the development of his claim; however, the record does not support those assertions.  In this regard, in October 2008, VA sent the appellant a letter advising him of potential ways he could substantiate his claim.  Next, in July 2009 and October 2011, VA held hearings during which the appellant's contentions were received and he was advised of the legal standard to substantiate his claim.  Thereafter, in February 2012, the Board remanded the appeal for additional development to further assist the appellant.  Finally, the Board has reviewed the record in its entirety but, nevertheless, finds the appellant's arguments unpersuasive in light of the contemporaneous records from his military service.  Thus, the Board finds the appellant's arguments regarding VA's failure to assist him with his case to be without merit.

Based on the foregoing, the Board finds that the character of the appellant's discharge is a bar to VA benefits.  In reaching such conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board acknowledges the appellant's continuing disagreement with the character of his discharge; however, the Board is bound by the laws and regulations enacted by the Congress of the United States.  Here, the character of the appellant's discharge is a bar to entitlement to VA benefits, including service connection, at this time.  Any disagreement that an appellant may have with his discharge classification must be raised with the Board for Correction of Military Records.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).




	(CONTINUED ON NEXT PAGE)



ORDER

The character of the appellant's discharge is a bar to VA benefits; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


